Citation Nr: 0406900	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  96-41 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cardiovascular 
disability.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for degenerative 
arthritis of the hands.

4.  Entitlement to service connection for a kidney disorder 
(to include a simple cyst on the left kidney).

5.  Propriety of the initial 10 percent evaluation for right 
carpal tunnel decubital and tardy ulnar neuritis.

6.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as noncompensable effective 
from June 1994, 10 percent effective from September 1994, and 
20 percent effective from February 2003.

7.  Entitlement to a compensable evaluation for residuals of 
left upper chest melanoma.


REPRESENTATION

Veteran represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from February to August 1961, 
from October 1961 to October 1962, from October 1965 to 
August 1968, and from February 1971 to May 1984.

This appeal arises from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this decision, the RO denied entitlement to 
service connection for diabetes mellitus and degenerative 
arthritis of both hands; denied compensable evaluations for 
bilateral hearing loss and residuals of left upper chest 
melanoma; and awarded disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for right carpal tunnel 
decubital and tardy ulnar neuritis, assigning an initial 
evaluation of 10 percent disabling.

This appeal also arises from an April 2002 rating decision 
that denied entitlement to service connection for a kidney 
disorder (to include a simple cyst on the left kidney) and 
found that new and material evidence had not been presented 
to reopen a claim for service connection for a cardiovascular 
disability (to include coronary artery disease and 
hypertension).

By rating decision of March 2003, the RO granted a 20 percent 
evaluation for the veteran's bilateral hearing loss effective 
from February 20, 2003.  In a rating decision of May 2003, 
the RO also granted a 10 percent evaluation for the bilateral 
hearing loss effective from September 21, 1994 to February 
19, 2003.  The veteran continued his appeal regarding the 
evaluation of his hearing loss.

The veteran timely appealed the issue of entitlement to 
service connection for degenerative arthritis of both 
shoulders, initially denied in a rating decision of July 
1995.  He also appealed the issue of entitlement to a total 
disability evaluation due to individual unemployability 
resulting from his service-connected disorders, denied in a 
rating decision of September 2002.  However, both of these 
issues were subsequently granted by the RO in a rating 
decision issued in May 2003.  The Board of Veterans' Appeals 
(Board) finds that the May 2003 decision was a full grant of 
all benefits sought on appeal regarding these issues and, 
therefore, they are no longer in appellate status.

As discussed below, the issues on appeal are being REMANDED 
to the RO via the Veterans Benefits Administration's Appeals 
Management Center (VBA AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  In a rating decision of June 1984, the RO denied the 
veteran's claim for entitlement to service connection for a 
heart disorder.  He was notified of this decision in a letter 
issued in July 1984 and did not appeal this determination.

2.  The additional evidence added to the record since July 
1984 bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.




CONCLUSIONS OF LAW

1.  The June 1984 decision denying service connection for a 
heart disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104(a) (2003).

2.  Subsequent to the decision of June 1984 denying 
entitlement to service connection for a heart disorder, new 
and material evidence sufficient to reopen this claim was 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (Effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

To the extent that the issue is new and material evidence, 
the Board is satisfied that all relevant facts regarding the 
matters decided below have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to notify and assist.  See 38 U.S.C.A. 
§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  In any 
event, based on the favorable decision discussed below, any 
failure in VA's duty to notify and assist the veteran 
regarding his claim for new and material evidence would be 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Submission of New and Material Evidence

In a rating decision of June 1984, the RO denied entitlement 
to service connection for a heart disorder.  It was 
determined by the RO that there was no medical evidence that 
veteran suffered with any type of heart disability at that 
time.  The veteran was apparently notified of this decision 
and his appellate rights by letter issued in July 1984.  He 
did not respond to this notification within one year.  There 
is no objective evidence, nor has the veteran alleged, that 
he did not receive the July 1984 notification.  Therefore, 
this decision is final.  38 C.F.R. § 20.1103 (2003).  Prior 
unappealed decisions of the RO are final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2003).  However, if new and 
material evidence is presented or secured with respect to a 
claim, which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  Specifically, under 
38 C.F.R. § 3.156(a), new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).  Here, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for a cardiovascular disability.  The 
Board disagrees.

The evidence of record in July 1984 included the veteran's 
allegations that he suffered with a chronic heart condition 
as a result of his active military service and his service 
medical records.  The available service medical records 
periodically report elevated blood pressure readings (in 
excess of 140/90) during his service in the 1980's.  A 
November 1980 outpatient record noted the veteran's 
complaints of chest pain.  The impression was borderline 
hypertension.  His electrocardiograms (EKG) during the 1980s 
noted abnormal readings, but apparently these readings were 
found to be of little significance.  An internal medicine 
consultation of December 1980 noted an assessment of chest 
pain and "fluttering" that was atypical for angina, but 
could represent supraventricular tachycardia.  A treadmill 
exercise tolerance test of December 1980 reported a normal 
impression.  An August 1982 outpatient record noted the 
veteran's complaints of his heart fluttering for the past 24 
hours and intermittent pressure in his chest.  The assessment 
was probable hypertension and to rule out angina.  

His July 1983 periodic military examination report noted that 
his heart and vascular system were normal.  His blood 
pressure was reported to be 122/78, but his cholesterol was 
245.  An EKG was reported to be within normal limits.  The 
examiner noted that veteran's report of having a heart attack 
in 1981.  The veteran claimed that he had not sought medical 
treatment at the time, but when he later described this 
incident to a military physician, this physician informed him 
it had been a "light" heart attack.  Later medical check up 
found the veteran to be "O.K."  As noted above, the July 
1984 decision denied service connection for a heart 
disability on the basis that no current chronic disability 
was shown.

Since the July 1984 decision, VA has received VA and private 
treatment records that have noted elevated blood pressure 
readings.  VA outpatient records from the 1990s indicate that 
the veteran is currently taking medication to control his 
blood pressure.  EKG's of October 1989, September 1997, and 
April 2002 noted evidence of an inferior infarction, the age 
of which was undetermined.  The veteran was seen for an 
emergency room visit in February 2002 with complaints of 
chest pain.  An EKG revealed sinus tachycardia with 1st 
degree "AV" block versus supraventricular tachycardia.  A 
private July 2002 operative report and discharge summary 
noted a diagnosis of total occlusion of the right superficial 
femoral artery with severe ischemia of the right lower 
extremity.  The discharge summary noted that the veteran 
suffered with severe coronary artery disease, severe 
peripheral vascular disease, and hypertension.  Private 
outpatient records of April and June 2002 noted impressions 
of coronary artery disease.  A February 2003 VA compensation 
examination noted diagnoses that included high blood 
pressure.  

The Board finds that the evidence received since July 1984 is 
new and material in that it provides new evidence that the 
veteran currently suffers with a chronic cardiovascular 
disability, to include coronary artery disease and 
hypertension.  The service medical records noted elevated 
blood pressure readings and the veteran is currently 
diagnosed with hypertension and coronary artery disease.  In 
fact, there is evidence that the veteran may have taken 
medication to control his blood pressure as early as his 
active military service.  The evidence of medical diagnosis 
for various cardiovascular disabilities was not before VA in 
July 1984.  For this reason, the Board finds that the 
evidence added to the record since July 1984 is so 
significant that it must be considered in order to fairly 
decide the claim on appeal.


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for a 
cardiovascular disability (to include coronary artery disease 
and hypertension) having been submitted, the claim is 
reopened.


REMAND

The National Personnel Records Center (NPRC) verified the 
veteran's periods of active service were from February to 
August 1961, from October 1961 to October 1962, from October 
1965 to August 1968, and from February 1971 to May 1984.  The 
available service medical records only date from 1971.  Even 
these records do not have any comprehensive separation 
physical examination report from 1984.  The United States 
Court of Appeals for the Federal Circuit (Circuit Court) held 
that VA has a heightened duty to assist in developing missing 
service medical records and failure to complete this duty is 
procedural error.  See Hayre v. West, 188 F.3d 1327, 1332-33 
(Fed. Cir. 1999).  On remand, VA must conduct additional 
development of these service medical records until it can be 
determined that they no longer exist or further development 
would be futile.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).  

In October 2002, the veteran informed VA that he had been 
awarded disability benefits from the Social Security 
Administration (SSA).  He also submitted a copy of a SSA 
letter dated in July 2002 that informed him he had become 
disabled under SSA rules in February 2002 and monthly 
benefits would be paid to him from August 2002.  The United 
States Court of Appeals for Veterans Claims (Court) has ruled 
on the importance of VA obtaining pertinent medical evidence 
in the possession of the SSA prior to adjudication of a 
veteran's claim.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  On remand, VA must obtain the medical evidence used 
by the SSA in arriving at its July 2002 decision to award 
disability compensation.

A review of the claims file indicates that there is no 
medical opinion of record that has discussed whether there is 
any relationship between the veteran's current cysts on his 
kidneys, degenerative arthritis of his hands, diabetes 
mellitus, and cardiovascular disorders; and his active 
military service.  The veteran has presented competent lay 
evidence that symptomatology of these disorders existed 
during military service, and there is also contemporaneous 
medical evidence of the veteran's complaints and treatment 
during military service.  The Court ruled that when there is 
evidence of a chronic disorder during military service, VA's 
duty to assist requires that a medical examination and 
opinion be obtained that discusses the relationship between 
the veteran's in-service and current conditions.  Myers v. 
Brown, 5 Vet. App. 3, 4-5 (1993); see also 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  In 
addition, VA adjudicators cannot base their decisions on 
their own unsubstantiated medical opinions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  On remand, the 
veteran should be afforded the appropriate VA examinations in 
order to determine whether any medical nexus exists between 
his current disabilities and his in-service complaints.

The veteran's residuals of melanoma are currently evaluated 
under 38 C.F.R. § 4.118 (Disabilities associated with the 
skin).  The rating criteria for skin disorders (to include 
scars) at 38 C.F.R. § 4.118 were changed effective August 30, 
2002.  In the current case, the veteran's claim for an 
increased evaluation predates the change in the diagnostic 
criteria.  A review of the statement of the case (SOC) and 
supplemental statement of the case (SSOC) indicates that the 
veteran was not informed of this change, nor did the RO 
indicate it had considered the new criteria in evaluating the 
residuals of the melanoma.  On remand, such notification and 
adjudication must be conducted.  

Finally, VCAA requires notification of VA's duty to notify 
and assist prior to the initial adjudication of any claimed 
issues.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Regarding the issues of service connection for diabetes 
mellitus and degenerative arthritis of the hands, and 
increased evaluations for hearing loss, right arm neuritis, 
and residuals of melanoma; the RO's initial adjudication of 
these claims was in July 1995, many years prior to the 
enactment of the VCAA.  Notification of the VCAA for these 
issues was given in a letter issued by the RO in April 2001.  
Regarding the issues of service connection for cardiovascular 
and kidney disabilities, VCAA notification was provided in a 
letter of August 2001; approximately one year prior to the 
initial adjudication of these issues in August 2002.  

A notice consistent with the VCAA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  On remand, the 
RO must issue notification of the VCAA that is consistent 
with these four points.  In addition, the VA must then 
provide initial adjudication of the issues of service 
connection for diabetes mellitus and degenerative arthritis 
of the hands, and increased evaluations for hearing loss, 
right arm neuritis, and residuals of melanoma, after this 
notification has been issued to the veteran and his 
representative.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the VBA AMC for the 
following:

1.  The VBA AMC should conduct a review 
of the claims file and ensure that all 
appropriate notification and development 
action required by the VCAA have been 
completed.  The notification of the VCAA 
must: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and 
(4) request or tell the claimant to 
provide any evidence in the claimant's 
possession that pertains to the claim, or 
something to the effect that the claimant 
should "give us everything you've got 
pertaining to your claim(s)."  Before 
further adjudication is undertaken, such 
notice must be provided for the issues on 
appeal. 

2.  The VBA AMC should contact the 
National Personnel Records Center and 
request that it provide to VA the 
veteran's complete service medical 
records, to include all outpatient and 
inpatient care for his periods of active 
service from February to August 1961 and 
from October 1961 to August 1968.  In 
addition, the NPRC should specifically be 
asked to provide any available entrance 
examination given to the veteran some 
time about February 1971 and any 
separation examination given to the 
veteran some time about May 1984.  If 
such records are unavailable, the NPRC 
should be instructed to provide VA with a 
negative response and the reasons for the 
inability to provide the requested 
records.  All evidence and responses 
received from this request must be 
incorporated into the claims file.  

3.  The VBA AMC should contact the North 
Texas VA Health Care System and request 
copies of the veteran's inpatient and 
outpatient treatment dated from May 2001 
to the present time.  These records 
should be incorporated into the veteran's 
claim file.  

4.  The VBA AMC should contact the 
appropriate office of the SSA and request 
all medical evidence used by this agency 
in its July 2002 determination to award 
the veteran disability benefits.  All 
responses and/or evidence received must 
be incorporated into the claims file.

5.  After the completion of #1-4 above, 
the VBA AMC should schedule the veteran 
for VA endocrine, orthopedic, 
cardiovascular, and genitourinary 
compensation examinations to determine 
the existence and etiology of any 
diabetes mellitus, degenerative arthritis 
of the hands, cardiovascular disorder, 
and/or kidney disorder.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by each 
examiner prior and pursuant to conduction 
of the examination.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions.

After a review of the medical evidence in 
the claims file, the examiner should 
answer the following questions:

Endocrine Examination
Does the veteran currently suffer 
with any type of diabetes mellitus?  
If so, please provide all 
appropriate diagnoses.
If so, is it at least as likely as 
not (i.e., is there at least a 50 
percent probability) that any 
current diabetes mellitus had its 
onset during active military 
service?  If not, is it at least as 
likely as not the circumstances of 
the veteran's military service 
aggravated an existing disorder 
beyond its natural course?  Is the 
current diabetes mellitus in any way 
related to his period of active 
military service?  Please provide a 
rational for your opinion(s).

Cardiovascular Examination
Does the veteran currently suffer 
with any type of cardiovascular 
disability(ies)?  If so, please 
provide all appropriate diagnoses.
If so, is it at least as likely as 
not (i.e., is there at least a 50 
percent probability) that any 
current cardiovascular 
disability(ies) (to include coronary 
artery disease and/or hypertension) 
had its onset during active military 
service?  If not, is it at least as 
likely as not the circumstances of 
the veteran's military service 
aggravated an existing disorder 
beyond its natural course?  Is any 
current cardiovascular 
disability(ies) in any way related 
to his period of active military 
service?  Please provide a rational 
for your opinion(s).



Genitourinary Examination
Does the veteran currently suffer 
with any type of kidney disorder(s)?  
If so, please provide all 
appropriate diagnoses.
If so, is it at least as likely as 
not (i.e., is there at least a 50 
percent probability) that any 
current kidney disorder(s) (to 
include simple cyst on the kidney) 
had its onset during active military 
service?  If not, is it at least as 
likely as not the circumstances of 
the veteran's military service 
aggravated an existing disorder 
beyond its natural course?  Is any 
current kidney disorder(s) in any 
way related to his period of active 
military service?  Please provide a 
rational for your opinion(s).
Orthopedic/Neurologic Examination
Does the veteran currently suffer 
with any type of degenerative 
arthritis of the hands?  If so, 
please provide all appropriate 
diagnoses.
If so, is it at least as likely as 
not that any current degenerative 
arthritis of the hands had its onset 
during active military service?  If 
not, is it at least as likely as not 
the circumstances of the veteran's 
military service aggravated an 
existing disorder beyond its natural 
course?  Is any current hand 
disability in any way related to a 
period of active military service?  
Please provide a rational for your 
opinion(s).

6.  After the completion of #1-4 above, 
the VBA AMC should schedule the veteran 
for VA audiological, orthopedic, and skin 
examinations to determine Examinations 
should also be obtained to determine the 
current severity of the veteran's 
service-connected bilateral hearing loss, 
right arm neuritis, and residuals of a 
melanoma on the upper left chest.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by each examiner prior and 
pursuant to conduction of the 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions.
  
Orthopedic/Neurologic Examination
Please evaluate the current 
symptomatology and functional loss 
attributed to the veteran's service-
connected right carpal tunnel 
decubital and tardy ulnar neuritis.  
In your best medical judgment, is 
the disability best characterized as 
mild, moderate or severe in nature?
Skin Examination
The examiner should identify all 
scar(s) on the chest associated with 
the service-connected melanoma.  A 
full description of these scar(s) 
should be provided to include 
measurements of the scar(s) and any 
loss of motion associated with these 
scar(s).
Hearing Examination
A full audiometric evaluation of the 
veteran's bilateral hearing acuity 
should be conducted.
The examiners must provide comprehensive 
reports including complete rationales for 
all conclusions reached.

6.  If the veteran fails to report for 
his scheduled examinations, then 
documentation should be obtained and 
associated with the claims file that 
shows that notice scheduling the 
examinations was sent to his last known 
address.  Thereafter, the claims file 
should be referred to the appropriate VA 
healthcare professional in order to 
provide the requested opinions regarding 
the etiology of any diabetes mellitus, 
degenerative arthritis of the hands, 
cardiovascular disability, and kidney 
disorder, based on a document review of 
the claims file.

7.  Thereafter, readjudicate the 
veteran's claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decisions with respect to any claim on 
appeal remains adverse to the veteran, he 
and his representative should be 
furnished a Supplemental Statement of the 
Case and afforded a reasonable period of 
time within which to respond thereto.  
With respect to the adjudication of claim 
based on aggravation, involving any pre-
existing condition and the application of 
the presumption of soundness, the 
interpretation as explained under Cotant 
v. Principi, 17 Vet. App. 116 (2003) and 
VAOPGCPREC 3-2003 (July 16, 2003), must 
be followed.  This SSOC should provide 
the veteran with the new rating criteria 
under 38 C.F.R. § 4.118.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2003).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



